Exhibit 10.2

EMPLOYMENT AGREEMENT

MKS Instruments, Inc., a Massachusetts corporation (the “Company”), and Kathleen
Burke of Winchester, MA (“Employee”) agree, effective August 1, 2016, as
follows.

1.    Employment. The Company is employing Employee on an at-will basis in the
position of Senior Vice President, General Counsel and Assistant Secretary.
Employee agrees to comply with the Company’s policies.

2.    Confidential Information Agreement. Employee will sign and deliver to the
Company, at the same time that Employee executes this Employment Agreement, the
Confidential Information, Intellectual Property and Non-Solicitation Agreement
of MKS Instruments, Inc. (“Confidential Information Agreement”) that is
Attachment 1 to this Employment Agreement.

3.    Duty to The Company. While employed by the Company, Employee: (a) will
devote his or her full working time and best efforts to the business of the
Company; and (b) will not (without the prior, express, written consent of the
Chief Executive Officer of the Company) engage in any business activity (whether
or not for gain) that interferes with Employee’s work for the Company.
Notwithstanding the previous sentence, this Employment Agreement does not
prohibit Employee from managing his or her personal investments or engaging in
charitable and unpaid professional activities (including serving on charitable
and professional boards), so long as doing so does not materially interfere with
Employee’s work for the Company or violate Section 7 of this Employment
Agreement.

4.    Compensation.

(a)    Base Salary. The Company will pay Employee base salary at the rate of
$350,000 per year (the “Base Salary”), in accordance with the Company’s normal
payroll practices. The Company may review and adjust the amount of the Base
Salary from time to time in its sole discretion.

(b)    Incentive Compensation Plan. Employee will be entitled to participate in
the Company’s Annual Corporate Management/Key Employee Bonus Plan, to the extent
applicable to Employee’s position.

(c)    Stock Incentive Plan. Employee will be entitled to participate in the
Company’s stock incentive plan to the extent applicable to Employee’s position.

(d)    Benefits. Employee will be eligible to participate in the Company’s
generally available employee benefit plans, which currently include medical,
dental, vision, life, accidental death and dismemberment, short-term disability
and long-term disability insurance, a 401(k) savings plan and an employee stock
purchase plan, subject to the terms and conditions of each plan.

(e)    Paid Time Off. Employee will be eligible for 20 days of paid vacation per
year, plus paid sick time and holidays, all subject to the terms and conditions
of the Company’s policies.



--------------------------------------------------------------------------------

(f)    Expenses. The Company will reimburse Employee for expenses Employee
reasonably incurs in performing his or her duties, to the extent provided in the
Company’s expense reimbursement policies. Reimbursement of expenses in one tax
year will not affect reimbursement of expenses in any other tax year.

5.    End of Employment. Either Employee or the Company may end the employment
relationship at any time, for any reason, with or without notice or cause. The
employment relationship will end automatically and immediately upon Employee’s
death or entitlement to long-term disability benefits under the Company’s
long-term disability program. The date on which Employee’s employment ends,
whether as the result of a resignation by Employee, a termination of employment
by the Company or an automatic termination of employment upon death or
disability, is referred to in this Employment Agreement as the “Employment End
Date.” If Employee resigns or the Company terminates Employee’s employment, the
Company will (in either case) have the right at any time, for any reason in its
sole discretion to decide the Employment End Date. In no event will the
Company’s deciding the Employment End Date following Employee’s resignation be
considered termination by the Company of Employee’s employment.

6.    Company Obligations Upon End of Employment. When the employment
relationship ends, the Company will have no obligation to pay or provide
Employee at any time any compensation, payment or benefit of any kind, except as
expressly provided in Sections 6(a) though through 6(e) below.

(a)    Minimum Obligations. When the employment relationship ends, no matter how
it ends: (i) the Company will pay Employee any unpaid Base Salary through the
Employment End Date; (ii) Employee will be entitled to accrued, vested benefits
under the Company’s benefit plans and programs to the extent provided in
Section 4(d); (iii) the Company will pay Employee for any accrued but unused
vacation; and (iv) the Company will reimburse Employee for any unreimbursed
expenses incurred through the Employment End Date to the extent provided in
Section 4(f).

(b)    30 Days’ Base Salary After Certain Resignations. If Employee provides the
Company at least 30 days’ advance written notice of resignation of employment,
is an active employee in good standing at the time of such notice and continues
to perform his or her duties diligently and professionally to the extent
requested thereafter, the Company will pay Employee his or her Base Salary for
at least 30 days after such notice, even if the Employment End Date is earlier.

(c)    30 Days’ Base Salary After Certain Terminations. If the Company
terminates Employee’s employment other than for Cause, as defined below, the
Company will provide Employee with written notice of termination and pay
Employee his or her Base Salary for at least 30 days after such notice of
termination, even if the Employment End Date is earlier.

(d)    Eligibility for Ordinary Severance Pay. If the Company terminates
Employee’s employment, Employee will be eligible for severance pay in a lump sum
in an amount equal to a minimum of 6 months of Base Salary or two weeks of Base
Salary per year of service, whichever is greater, in either case provided that
all of the following conditions are satisfied: (i) the Company’s primary reason
for terminating Employee’s employment was a change to the Company’s business
needs (such as reduction in force or elimination of position) and not Cause as
defined below; (ii) Employee has complied with and continues to comply with all
of Employee’s obligations under this Employment Agreement and the Confidential
Information Agreement; and (iii) Employee executes, provides to the Company
within 45 days after the Employment End Date and does not thereafter revoke or
attempt to revoke, a general release of claims in a form satisfactory to the
Company (“General Release”). The Company’s good-faith determination that one or
more of the conditions listed above has not been satisfied will be binding and
conclusive.

 

2



--------------------------------------------------------------------------------

(e)    Eligibility for Enhanced Severance Compensation. Employee will become
eligible for the “Enhanced Severance Compensation,” as described below, instead
of severance pay under Section 6(d) above or under any other program or policy
of the Company, if and only if all of the following conditions are satisfied:
(i) the Company terminates Employee’s employment without “Cause” (as defined
below) or Employee resigns for “Good Reason” (as defined below); (ii) the
Employment End Date is within 24 months after the effective date of a Change in
Control (as defined below); (iii) Employee has complied with and continues to
comply with all of Employee’s obligations under this Employment Agreement and
the Confidential Information Agreement; and (iv) Employee executes, provides to
the Company within 45 days after the Employment End Date and does not thereafter
revoke or attempt to revoke, a General Release. The Company’s good-faith
determination that one or more of the conditions listed above has not been
satisfied will be binding and conclusive.

(f)    “Enhanced Severance Compensation.” If Employee becomes eligible for the
Enhanced Severance Compensation:

(i)    Base Salary. The Company will pay Employee, within 14 days after the
General Release become irrevocable, a lump sum in an amount equal to one and one
half times annual Base Salary (determined without regard to any reduction in
Base Salary giving rise to “Good Reason,” as defined below).

(ii)    Incentive Compensation. The Company will pay Employee, within 14 days
after the General Release becomes irrevocable, a lump sum equal to one and one
half times the annual amount of incentive compensation for which Employee was
eligible under any Incentive Compensation Plan of the Company then in effect for
the year containing the Employment End Date. Additionally, the Employee will
receive a payment for target bonus, prorated for the current year.

(iii)    Continuation of Benefits. For a period of 18 months after the
Employment End Date, to the extent Employee elects to continue group medical,
vision, or dental insurance coverage under COBRA and timely remits the amount of
premium assessed to similarly situated active employees for comparable coverage,
the Company will pay the Company’s usual share of such premiums. Benefits
payable under this Section 6(f)(iii) will terminate to the extent Employee
ceases to be eligible for COBRA coverage under the Company’s medical benefits
plan. Notwithstanding the foregoing, the Company will not pay the contribution
toward COBRA coverage described above to the extent that the Company reasonably
determines that doing so would subject the Company to the excise tax under
Section 4980D of the Internal Revenue Code (the “Code”) (as a result of
discriminatory coverage under a group health plan).

 

3



--------------------------------------------------------------------------------

(iv)    Restricted Stock Units or Stock Appreciation Rights. Employee’s unvested
equity awards as of the Employment End Date will be subject to accelerated
vesting to the extent provided in the respective equity award agreement issued
to Employee under the then effective MKS Instruments, Inc. equity incentive plan
(including the MKS Instruments, Inc. 2014 Stock Incentive Plan.

(vi)    No Obligation to Mitigate Damages; Effect on Other Contractual Rights.
Employee will not be required to mitigate damages or the amount of any payment
provided for under this Employment Agreement by seeking other employment or
otherwise, nor will any payment provided for under this Employment Agreement be
reduced by any compensation earned by Employee as the result of employment by an
employer other than the Company or a direct or indirect parent, subsidiary or
affiliate of the Company after the Employment End Date, or otherwise.

(g)    “Cause.” “Cause” to terminate Employee’s employment will exist if
Employee:

(i)    commits a felony or engages in fraud, misappropriation or embezzlement;

(ii)    knowingly fails or refuses to perform Employee’s duties in a material
way and, to the extent that the Company determines such failure or refusal can
reasonably be cured, fails or refuses to effect a cure within 10 days after the
Company notifies Employee in writing of the failure or refusal;

(iii)    knowingly causes, or knowingly creates a serious risk of causing,
material harm to the Company’s business or reputation; or

(iv)    breaches, in a material way, this Employment Agreement, the Confidential
Information Agreement or any other agreement between Employee and the Company,
and, to the extent that the Company determines such breach can reasonably be
cured, fails or refuses to effect a cure within 10 days after the Company
notifies Employee in writing of the breach.

(h)     “Good Reason.” “Good Reason” for Employee to resign will exist if,
without Employee’s express written consent:

(i)    the Company materially reduces Employee’s position, duties or
responsibilities;

(ii)    the Company reduces Employee’s Base Salary as in effect on the date
hereof or as the same may be increased from time to time during the term of this
Employment Agreement;

 

4



--------------------------------------------------------------------------------

(iii)    the Company changes Employee’s principal place of work to a location
more than 50 miles from Employee’s current principal place of work.

Notwithstanding the foregoing, an action described above will not constitute
Good Reason unless: (A) Employee, within 30 days after the he or she learns, or
with reasonable diligence should have learned, of such action, delivers to the
Company written notice identifying the action as Good Reason and demanding its
correction; (B) the Company fails to correct such event within 30 days after
receipt of such notice; and (C) Employee resigns for Good Reason within 90 days
after the date Employee learned, or with reasonable diligence should have
learned, of such action.

(i)    “Change in Control.” For purposes of this Employment Agreement, the term
“Change in Control” will mean the first to occur of any of the following events:
(i) any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of MKS’ capital stock entitled to
vote in the election of directors; (ii) the shareholders of MKS approve any
consolidation or merger of MKS other than a consolidation or merger of MKS in
which the holders of the common stock of MKS immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger; or
(iii) the shareholders of MKS approve the sale or transfer of all or
substantially all of the assets of MKS to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
MKS is a member.

7.    Non-Competition.

(a)    During Employee’s MKS Employment (as defined below) and for 12 months
immediately thereafter (together, the “Non-Compete Period”), Employee will not
engage in or otherwise carry on, directly or indirectly anywhere in the world
(as principal, agent, employee, employer, investor, shareholder (except for
holdings of no greater than 1% of the total outstanding shares in a
publicly-traded company), consultant, partner, member, manager, financier or in
any other individual or representative capacity of any kind whatsoever), any
Competitive Activity (as defined below).

(b)    “MKS Employment” means the period beginning on the first day that
Employee is employed by the Company and ending on the first day on which
Employee is no longer employed by any MKS Entity (as defined below).

(c)    “MKS Entity” means (i) the Company; (ii) any current or future parent,
subsidiary or affiliate of the Company; or (iii) any successor or assign of
(i) or (ii).

(d)    “Competitive Activity” means business or activity competitive with an MKS
Entity but only to the extent that business or activity is related to, similar
to or competitive with the activities of the business unit(s), division(s),
laborator(y)(ies), facilit(y)(ies) and other operational unit(s) in or for which
Employee performed work for an MKS Entity or about which Employee acquired
Proprietary Information (as defined in the Confidential Information Agreement).

 

5



--------------------------------------------------------------------------------

(e)    The Non-Compete Period will be extended for any period during which
Employee is in breach of this Employment Agreement or the Confidential
Information Agreement.

(f)    If any court of competent jurisdiction determines that this Section 7 is
unenforceable because the Non-Compete Period is too long or because Competitive
Activity includes too great a range of activities or too wide a geographic
scope, the parties agree that this Section 7 should be interpreted to extend
only over the maximum period of time or range of activities or geographic scope
as to which it may be enforceable.

(g)    The post-employment restrictions on Employee’s conduct contained in this
Employment Agreement and in the Confidential Information Agreement: (i) will
continue to apply even if Employee’s duties, title, compensation, location or
other terms or conditions of employment change, and even if such change or
changes are material; and (ii) will apply regardless of how or why Employee’s
employment ends.

(h)    The Company and Employee agree that violation by Employee of any of the
provisions of this Section 7 of this Employment Agreement would cause the
Company irreparable harm beyond what could reasonably or adequately be
compensated in damages, and that the Company would therefore be entitled (in
addition to the Company’s other remedies) to an injunction, declaratory judgment
or restraining order against any such violation or threatened violation.

8.    Code Section 409A Compliance.

(a)    Where this Employment Agreement refers to Employee’s termination of
employment for purposes of receiving any payment, whether such a termination has
occurred will be determined in accordance with Section 409A of the Internal
Revenue Code (the “Code”) and Treasury Regulation Section 1.409A-1(h) (or any
successor provisions) to the extent required by law.

(b)     To the extent that benefits under Section 6 are contingent upon Employee
providing a General Release, Employee will sign and return the General Release
within the reasonable time period designated by the Company, which will not be
more than 45 days. If the period for Employee to review a General Release plus
any revocation period crosses calendar years, payments contingent upon the
Release will be made in the later calendar year. Any payments contingent upon
the General Release that would otherwise be made during the period for review
and revocation of the General Release will be made, provided that the General
Release is timely executed and returned to the Company and not revoked, on the
first scheduled payment date after such period ends. Each payment in respect of
Employee’s termination of employment under Section 6 of the Employment Agreement
is designated as a separate payment for Section 409A purposes.

(c)    If Employee is designated as a “specified Executive” within the meaning
of Code Section 409A (while the Company is publicly traded), any deferred
compensation payment subject to Section 409A to be made during the six-month
period following Employee’s termination of employment will be withheld and the
amount of the payments withheld will be paid in a lump sum, without interest,
during the seventh month after Employee’s termination; provided, however, that
if Employee dies prior to the expiration of such six month period, payment to
Employee’s beneficiary will be made as soon as reasonably practicable following
Employee’s death. The Company will identify in writing delivered to Employee any
payments it reasonably determines are subject to delay under this Section 8(c).
In no event will the Company have any liability or obligation with respect to
taxes for which Employee may become liable as a result of the application of
Code Section 409A.

 

6



--------------------------------------------------------------------------------

9.    Code Sections 280G/4999. If (a) any payments or benefits to Employee in
connection with this Employment Agreement (“Payments”) would be subject to the
excise tax imposed by Code Section 4999 (the “Parachute Tax”), (b) paying
Employee a lesser amount would avoid the Parachute Tax entirely and (c) payment
of such lesser amount would, after taking into account applicable federal, state
and local income taxes and the Parachute Tax, result in Employee receiving a
greater after-tax payment than if the Company made the Payments in full, then
the Company will pay Employee such lesser amount instead of making the Payments
in full. The reporting and payment of any Parachute Tax will in all events be
Employee’s responsibility. The Company will not in any event provide a gross-up
or any other payment to compensate Employee for the payment of the Parachute Tax
or for any reduction in the Payments. The Company will withhold from the
Payments any amounts it reasonably determines are required under Code
Section 4999(c) and the Treasury Regulations thereunder.

10.    Withholding. The Company will deduct from the amounts payable to Employee
pursuant to this Employment Agreement all withholding amounts and deductions
required by law or authorized by Employee.

11.    Changes to Plans and Policies. Nothing in this Employment Agreement will:
(a) require the Company or its affiliates to establish, maintain or continue any
incentive compensation plan, stock incentive plan or other benefit plan, policy
or arrangement; (b) restrict the right of the Company or any of its affiliates
to amend, modify or terminate any such plan, policy or arrangement; (c) entitle
Employee to participate in any such plan policy or arrangement at any specified
level (or at all) in any year; or (d) prevent any future change to any such
plan, policy or arrangement from applying to Employee in accordance with the
terms of the change.

12.    Assignment. The rights and obligations of the Company under this
Employment Agreement will inure to the benefit of, and be binding upon, the
Company’s successors and assigns. The rights and obligations of Employee under
this Employment Agreement will inure to the benefit of, and will be binding
upon, Employee’s heirs, executors and legal representatives. Employee may not
delegate or assign any obligations under this Employment Agreement.

13.    Entire Agreement and Severability. This Employment Agreement and the
Confidential Information Agreement supersede any and all other agreements,
either oral or in writing, between Employee and the Company with respect to the
Company’s employment of Employee. They contain all of the covenants and
agreements between the parties with respect to such employment. Neither party is
entering into this Employment Agreement on the basis of any representation,
inducement, promise or agreement, oral or otherwise, by any party, or by any one
acting on behalf of any party, which is not stated herein. Any modification of
this Employment Agreement will be effective only if it is in writing and signed
by both parties to this Employment Agreement. If any provision in this
Employment Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions will nevertheless continue in
full force and effect without being impaired or invalidated in any way.

 

7



--------------------------------------------------------------------------------

14.    Miscellaneous. This Employment Agreement and the rights and obligations
of the parties hereunder will be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts, excluding (but only to the extent
permitted by law) its conflict of laws and choice of law rules. The parties
agree that service of any process, summons, notice or document by U.S. certified
mail or overnight delivery by a generally recognized commercial courier service
to Employee’s last known address (or any mode of service recognized to be
effective by applicable law) will be effective service of process for any
action, suit or proceeding brought against Employee. The failure of either party
hereto to enforce any right under this Employment Agreement will not be
considered a waiver of that right, or of damages caused thereby, or of any other
rights under this Employment Agreement.

15.    Arbitration and Waiver of Jury Trial.

(a)    Any “Legal Dispute” (as defined below) between Employee and any MKS
Entity (or between Employee and any employee or agent of any MKS Entity, to the
extent directly or indirectly arising from or relating in any way to Employee’s
employment with or separation from the Company) will be resolved by final and
binding arbitration. Notwithstanding the foregoing sentence, the Company may, in
its sole discretion, obtain preliminary injunctive relief enforcing the
provisions of the Confidential Information Agreement or Section 7 of this
Employment Agreement from any court of competent jurisdiction.

(b)    “Legal Dispute” means a dispute about legal rights or legal obligations,
including but not limited to any rights or obligations arising under this
Employment Agreement; the Confidential Information Agreement; any other
agreement; any applicable legal or equitable doctrine; any applicable common law
theory; or any applicable federal, state or local, statute, regulation or other
legal requirement.

(c)    The arbitration will be held in the Commonwealth of Massachusetts. It
will be conducted in accordance with the then-prevailing Employment Arbitration
Rules of the American Arbitration Association.

(d)    Notwithstanding any other provision of this Employment Agreement or any
other agreement or of any arbitration rules, no Legal Dispute involving any MKS
Entity may be included in any class or collective arbitration or any other class
or collective proceeding. The exclusive method for resolving any such Legal
Dispute will be arbitration on an individual basis.

(e)    Any issues about whether a dispute is subject to arbitration will be
determined by a court of competent jurisdiction and not by an arbitrator. Any
issues about the meaning or enforceability of Section 15(d) will be decided by a
court of competent jurisdiction and not by an arbitrator.

 

8



--------------------------------------------------------------------------------

(f)    The Company, Employee and the arbitrator will treat all aspects of the
arbitration proceedings, including without limitation, discovery, testimony and
other evidence, briefs and the award, as strictly confidential, except that the
arbitration award may be disclosed to the extent necessary to enforce the award,
the provisions of the Confidential Information Agreement or the provisions of
this Employment Agreement.

(g)    Employee and the Company understand and acknowledge that by agreeing to
arbitrate the disputes covered by this Section 15, they are waiving the right to
resolve those disputes in court and waiving any right to a jury trial with
respect to those disputes.

16.    Knowing and Voluntary Agreement. Employee understands that Employee has
the right to consult counsel before signing this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Employment Agreement as a sealed instrument, all as of the
day, month and year first written above.

 

MKS INSTRUMENTS, INC.          By:   

    /s/ Gerald G. Colella

     Dated:   

8/11/16

   Name:   

    Gerald G. Colella

           Title:   

    CEO & President

          

/s/ Kathleen F. Burke

     Dated:   

8-9-16

   [EMPLOYEE]           

 

9



--------------------------------------------------------------------------------

Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (the “Amendment”) to the Employment Agreement is made this 29th
day of October, 2018, by and between MKS Instruments, Inc., a Massachusetts
corporation (“MKS”) and Kathleen Burke of Winchester, MA (“Employee”).

WHEREAS, MKS and Employee are parties to an employment agreement effective
August 1, 2016 (the “Employment Agreement”); and

WHEREAS, MKS and Employee wish to modify certain provisions of the Employment
Agreement relating to Employee’s eligibility for severance pay and benefits;

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
whereof are hereby acknowledged, the parties agree as follows:

1.    In Section 6(d) of the Employment Agreement, the words “a minimum of 6
months of Base Salary or two weeks of Base Salary per year of service, whichever
is greater, in either case” are deleted and replaced with the words “12 months
of Base Salary”.

2.    In Section 6(d) of the Employment Agreement, the following new sentence is
added immediately after the first sentence: “If the Company terminates
Employee’s employment and provided that all of the immediately foregoing
conditions, (i)-(iii), are satisfied, the Company shall also continue to pay for
any medical, dental and/or vision insurance that Employee elects to continue
receiving under COBRA for twelve (12) months after the last full day Employee
works prior to the effective date of Employee’s termination under this
Employment Agreement, less the premium contribution paid by similarly-situated
active employees who are enrolled in comparable coverage.”

3.    Except as modified in paragraphs 1 and 2 above, the Employment Agreement
shall remain unchanged. To avoid any doubt and without limitation of any kind,
the parties acknowledge and agree that this Amendment is not intended to, and
shall not, have any effect on Employee’s obligations under Section 7 of the
Employment Agreement, notwithstanding the enactment of Section 24L of Chapter
149 of the Massachusetts General Laws or any other change in the law after the
parties entered into the Employment Agreement. To ensure that MKS’s ability to
enforce the post-employment restrictions set forth in Section 7 of the
Employment Agreement is in no way diminished by the parties entering into this
Amendment, Employee agrees that MKS may (if it deems advisable in its sole
discretion) add to the General Release referred to in Section 6(d) of the
Employment Agreement post-employment restrictions identical to the
post-employment restrictions set forth in Section 7 of the Employment Agreement.

In witness whereof, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Amendment as a sealed instrument, as of the date first
written above.

 

MKS INSTRUMENTS, INC. By:   Catherine M. Langtry   SVP HR   /s/ Kathleen F.
Burke   Kathleen Burke